OPINION — AG — ** OPEN MEETING — PUBLIC BODY ** (1) ALL MATTERS TO BE DISCUSSED BY A PUBLIC BODY AT A MEETING OF THE PUBLIC BODY MUST BE LISTED ON THE AGENDA FOR THE MEETING, INCLUDING A PROPOSAL FOR AN EXECUTIVE SESSION. (2) A PROPOSAL FOR AN EXECUTIVE SESSION CARRIED ON THE AGENDA FOR A MEETING OF A PUBLIC BODY MUST CONTAIN SUFFICIENT INFORMATION TO ADVISE THE PUBLIC THAT AN EXECUTIVE SESSION WILL BE PROPOSED, WHAT MATTERS ARE PROPOSED TO BE DISCUSSED IN THE EXECUTIVE SESSION AND WHAT ACTION, IF ANY, IS CONTEMPLATED TO BE TAKEN ON MATTERS PROPOSED FOR DISCUSSION IN AN EXECUTIVE SESSION. (3) A PUBLIC BODY MAY GO INTO EXECUTIVE SESSION WITH ITS ATTORNEY TO DISCUSS ONGOING LITIGATION UNDER THE "NEW BUSINESS" PROVISIONS OF 25 O.S. 311 [25-311](9), PROVIDED THE MATTERS TO BE DISCUSSED COULD NOT HAVE BEEN KNOWN ABOUT OR REASONABLY FORSEEN PRIOR TO THE TIME OF THE POSTING THE AGENDA. WHETHER OR NOT MATTERS INVOLVED IN ONGOING LITIGATION QUALIFY AS "NEW BUSINESS" IS A QUESTION OF FACT. (NOTICE AND AGENDA REQUIREMENTS, NEW BUSINESS, ONGOING LITIGATION, LEGAL ACTION, EXECUTIVE SESSION, OPEN MEETING LAW, POLICY) CITE: 25 O.S. 301 [25-301] ET SEQ., 25 O.S. 302 [25-302], 25 O.S. 307 [25-307], 25 O.S. 311 [25-311](9), 25 O.S. 311 [25-311] (FLOYD W. TAYLOR) ** SEE: OPINION NO. 92-023 (1992) ** ** SEE OPINION NO. 90-629 (1990) == SEE OPINION NO. 88-590 (1988) ==